Citation Nr: 9921068	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a Colles' fracture, with malunion of the left distal 
radius, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant served on active duty from October 1953 until 
September 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as the result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  A rating decision in December 1994 denied 
entitlement to an increase in the 10 percent evaluation currently 
assigned for the left wrist disability.  A rating decision in 
April 1996 confirmed the 10 percent rating for the left wrist 
disorder and also denied an increased rating for a left foot 
disorder.  The veteran filed a notice of disagreement with the 
left foot issue in November 1996 and was furnished a supplemental 
statement of the case on both issues in January 1997.  However, 
the veteran failed to file a substantive appeal on the increased 
rating for the left foot issue.  Therefore, the Board does not 
have jurisdiction of this issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993). 

The veteran testified at a hearing at the regional office in 
September 1996.  A transcript of that hearing is of record.

A rating decision in February 1998 increased the evaluation for a 
left wrist disorder to 30 percent as of April 17, 1989, the date 
service connection was established.

The veteran testified at a hearing at the RO in May 1999 before 
the undersigned, who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing is in the claims folder.



FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence is 
of record for disposition of the appeal.

2.  The veteran is right handed.

3.  The left wrist disorder is manifested by complaints of pain, 
x-ray evidence of residuals of a fracture of the radial bend and 
ulnar metaphysis with deformity, radial shortening, and 
degenerative changes, with moderate limitation of motion.  The 
veteran does not have bony fixation (ankylosis) of the left 
wrist, and he is able to pinch, grasp, and hook.


CONCLUSIONS OF LAW

1.  The veteran's claim for increased rating is well grounded, 
and the Department has satisfied the duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3,103(a) (1998).

2.  The schedular criteria for an increase in the 30 percent 
evaluation assigned for residuals of a Colles' fracture with 
malunion of the left distal radius have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5212, 5213, 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A private hospital report discloses the veteran was seen after 
trauma to the left wrist and left dorsal rib region after being 
struck by a vehicle in January 1989.  An x-ray showed a fracture 
of the radial bend and dislocation.  He requested a transfer to a 
VA facility.  The x-ray report of the left wrist showed an acute 
fracture of the radius and ulnar metaphysis.  The radiologist 
believed there was possibly an old injury to the wrist as well.  
The radiologist's impression was an old injury to the wrist but 
an acute Colles' type fracture was seen.  There was arthritic 
change in the carpal/metacarpal bone of the thumb as well.

VA outpatient records disclose that in January 1989 the veteran 
presented with the complaint of left wrist pain and deformity, 
after a car pinned his arm against a wall that afternoon.  He was 
able to move all fingers, although with pain.  An x-ray disclosed 
a Colles fracture with a 40 degree tilt.  The outpatient records 
indicated that he underwent a closed reduction.  When the veteran 
was in the orthopedic clinic two weeks later, the left wrist 
fracture, status post closed reduction, was described as doing 
well.

The veteran had a period of VA hospitalization from February to 
March 1989.  He was admitted with a complaint of chronic back 
pain.  During hospitalization he was seen by the orthopedic 
service who recommended a reevaluation of the left wrist disorder 
in 3 weeks and an x-ray of the Colles' fracture of the wrist.  VA 
outpatient records disclose that in March 1989 the cast was 
removed.  X-rays disclosed the malunion (healing) with mild volar 
angulation.  The treatment plan was a volar splint pin and to 
begin range of motion.  

VA outpatient records disclose that in March 1989 the cast was 
removed.  X-rays showed malunion (healing), with mild volar 
angulation.  When seen in June 1989 in the orthopedic clinic, it 
was reported that the veteran was right hand dominant.  He was 
unhappy with the way the left wrist looked.  He had no strength 
and it hurt all the time with activity.  X-rays showed a collapse 
of the radius and a 15-degree dorsal tilt.  It was reported that 
he needed a rehabilitation program.

In July 1989 Michael M. Moore, M.D., reported that the veteran 
was a right hand dominant male who sustained a left distal radius 
fracture in January 1989.  He was treated at the VA hospital with 
a cast immobilization for approximately 8 weeks.  Since that 
time, he had had persistent pain and swelling over the dorsum of 
the left wrist which was worse with any lifting or strenuous use 
of the left hand.  A physical examination revealed a deformity 
over the left distal radius with pain over the dorsum of the 
wrist.  Range of motion of the left wrist revealed dorsiflexion 
to be 50 degrees, palmar flexion 40 degrees, ulnar deviation 
15 degrees and radial deviation 10 degrees.  The forearm motion 
showed supination to be 55 degrees and pronation to be 
85 degrees.  Grip strength revealed the right side to average 
95 pounds and the left side to average 12 pounds.  X-rays of the 
left distal radius revealed a malunion of the left distal radius 
with severe dorsiflexion of the articular surface.  In summary, 
Dr. Moore reported the veteran had a malunion of the left distal 
radius.  It was his feeling the best form of treatment to improve 
his symptoms would be a corrective dorsal osteotomy of the left 
distal radius.  In addition, a Lowenstein procedure would be 
indicated at the time of osteotomy.  He discussed the situation 
with the veteran who was considering these treatment options.
The VA outpatient records disclose the veteran was seen in 
October 1994 with regard to his left wrist disorder.  He was 
advised that the decision as to whether or not he needed surgery 
depended upon his symptomatology.  When seen at that time, he 
reported the left wrist disorder had started to hurt more.  He 
wanted to have the lesions removed after the first of the year 
because he needed to go deer hunting.  When seen in the 
outpatient clinic in January 1995, the condition was described as 
asymptomatic.

The RO, by rating action in May 1995, granted the veteran 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a Colles' fracture of the left wrist, evaluated as 
10 percent disabling from April 1989.

In August 1995, the veteran filed a claim for an increased rating 
for his left wrist disorder.  He reported that he had had 
continuous treatment as an outpatient at a VA medical center for 
the left wrist condition and he requested a compensation and 
pension examination for reevaluation of the left wrist disorder.

The veteran received a VA orthopedic examination in October 1995.  
He stated that since the fracture in January 1989 his wrist hurt 
all the time and he could not use it in a normal manner.  He 
related that he could not hold change because he could not get 
his hand over all the way.  On physical examination he was 
wearing a wrist and forearm splint on the left upper extremity.  
This was removed.  He had full flexion and full extension of the 
elbow.  The forearm had 90 degrees of pronation.  He had 
60 degrees of supination of the left elbow.  Dorsiflexion was to 
65 degrees and palmar flexion was accomplished to 50 degrees.  He 
could make a tight fist and fully extend his left fingers and 
hand.  There was some deformity of the wrist present.  In 
squeezing the examiner's fingers, he did not squeeze as hard with 
his left hand as he did with the right.  X-rays showed a healed 
fracture of the left distal radius.  This was healed by 
shortening and approximately 35 degrees of dorsal angulation.  
The examiner's opinion was that the Colles' fracture and the left 
distal radius was healed with shortening and dorsal angulation of 
approximately 35 degrees.

In December 1995 the RO denied entitlement to an increase in a 
10 percent evaluation assigned for the residuals of a Colles' 
fracture with malunion of the left distal radius.

In December 1995, Terry G. Green, M.D., reported that the veteran 
had complaints of pain in the left wrist area as a result of an 
old fracture in 1989.  Examination of the wrist revealed a 
typical mal-united deformity of the left wrist with ulnar 
prominence and dorsiflexion deformity of the wrist.  His range of 
motion was good as far as his dorsiflexion.  The palmar flexion 
was limited to about 20 degrees.  Pronation and supination were 
about two-thirds of that of the normal (right) side.  The x-rays 
showed mal-united dorsiflexion deformity with an old Colles' 
fracture.  He had significant advanced osteoarthritis at the 
trapeziometacarpal joint of the thumb.  The diagnosis was post-
traumatic arthritis and deformity from fracture of the left wrist 
and osteoarthritis of the left thumb.

In December 1995, James O. Pennington, M.D., reported that 
following a closed reduction of the Colles' fracture of the left 
radius in 1989, the veteran had developed serious complications 
consisting of stiffness, pain, soreness, swelling, and the 
inability to use the wrist.  Dr. Pennington stated the wrist was 
100 percent disabled as far as a gainful occupation was 
concerned.

The veteran received a VA orthopedic examination in March 1996.  
He stated that after he had had a manipulative reduction of the 
Colles' fracture of the left wrist, he had marked deformity of 
the wrist.  He had been seen on several occasions and no surgery 
was performed on the wrist.  On physical examination there was a 
silver fork deformity of the wrist with radial deviation of the 
wrist.  He had full pronation and supination lacking on the last 
3 to 5 degrees in each plane on the left that was found on the 
right.  Dorsiflexion was approximately 55 degrees on the left.  
Plantar flexion was approximately 35 degrees on the left.  Medial 
and ulnar deviation were normal.  He was able to make a tight 
fist and fully extend the fingers without any difficulty.  There 
was no atrophy of the musculature of the forearms.  In the left 
forearm, he had two scars as result of an injury.  X-rays of the 
left distal radius, to include the wrist, demonstrated an old 
fracture of the distal radius with shortening and 23 degrees of 
dorsal angulation.  He also had an ulnar-style fracture.  The 
wrist appeared normal otherwise.  The orthopedist's opinion was 
that the veteran had a Colles' fracture of the left wrist with 
healing, with dorsal angulation and some limitation of motion.  
In his opinion, the veteran's wrist could be improved, perhaps 
with a Dorroch resection or some other reconstructive surgery 
about the wrist if he so desired.

The veteran testified at a hearing at the RO in September 1996.  
He maintained that if he used the hand for anything it hurt.  He 
was unable to pick up anything.  The hand was weak.  He 
maintained he was unable to work as a mechanic.  He could work 
the hand but it hurt.  He referred to the private physician's 
statements he had submitted in support of his appeal.  He had to 
wear a soft brace or splint when he was driving.  He was unable 
to mow the yard and hold on to the lawn mower with both hands.  
The veteran stated that he was right-handed.

A statement of Dr. Pennington, dated in December 1996, disclosed 
that he had reviewed the x-ray of the left wrist.  Dr. Pennington 
stated that on examination today the veteran had deformity as 
noted before with increasing arthritis, splinting and pain.  He 
thought that the veteran probably had at least a 30 percent 
disability rating on this wrist at this time.

The veteran received a VA compensation examination in January 
1998.  It was reported that he was right hand dominant.  He 
stated that at times the pain was so severe that he had to use a 
sling on the left upper extremity.  He stated that shots were 
given in the wrist at the VA hospital and also by a private 
physician.  These reduced his pain for 2-3 months.  He had 
originally worked as a mechanic and last worked in 1980.  
However, he kept his garage open.  On physical examination he had 
pinch, hook, and grasp in the left hand.  As far as mobility was 
concerned, however, his effort was reduced.  He complained 
bitterly of pain in the wrist just on palpation of the joint 
contours.  To inspection, there had been radial shortening.  The 
radial prominence was quite large appearing.  The range of motion 
of the left wrist was from an altered position of 0 degrees, in 
that his current position was in a 10-degree tilt to the radius 
with the apex volar-ward in 10 degrees' radial deviation.  From 
this position he could dorsiflex 43 degrees as compared to 
70 degrees on the opposite side.  He could volar flex 35 degrees 
as compared to 65 degrees on the opposite side.  He could 
supinate 60 degrees whereas the forearm supinates 80 degrees.  
Pronation was 80 degrees bilaterally.  

The veteran was not able to radial deviate on the left side.  
Ulnar deviation was 55 degrees as compared to 45 degrees on the 
opposite side.  X-rays of the wrist revealed he had a volar tilt 
to the articular surface of the radius.  There was a reverse tilt 
of an estimated 40 degrees from a neutral position.  There was 
radial shortening in that the styloid process of the radius and 
the tip of the remnant ulnar styloid was fragmented almost on an 
even line.  There had been a disturbance to the radioulnar joint 
in that the radius was moved proximately and was partially 
subluxed.  A radial shift of the carpal rows had occurred.  He 
had degenerative arthritis of the carpometacarpal articulation of 
the thumb.  A view of the left wrist through the tunnel area 
could not be assessed because of the veteran's inability to 
position the wrist and forearm.  A metallic fragment was noted in 
the lateral aspect of the hand's soft tissues.  The clinical 
impression was remote fracture of the left wrist with resultant 
deformity consisting of bowing at the healed fracture site, apex 
volar-ward, dorsal tilt of the distal surface of the radius and 
fragmentation of the ulnar styloid, partial subluxation of the 
radioulnar joint.

The examiner said the veteran would be impaired during activities 
that required repetitive pronation and supination of the forearm 
on the left and repetitive flexion and extension of the left 
wrist.  He had pinch, hook, and grasp, but stressful pinching, 
hooking or grasping would ultimately become painful if his daily 
activities required this to be done forcefully.  He was right 
hand dominant.  The left hand could service and assist.  The 
partial ankylosis or loss of range of motion that he exhibited in 
the wrist was secondary to the final results of the veteran's 
fracture.  Any effort to extend his range of flexion, deviation, 
pronation, or supination would produce pain and it could exceed 
his expressed level of 8.

The veteran received a VA compensation examination in October 
1998.  The examiner reported the dominant hand was the right 
hand.  In addition to the wrist injury, the examiner noted the 
veteran had a piece of steel lacerate his flexor surfaces of his 
upper left forearm in the 1960's or 70's.  On physical 
examination of the left wrist, there was an silver spoon-type 
deformity of moderate degree.  He was able to extend the left 
wrist 30 degrees and flex the left wrist 45 degrees.  Ulnar 
deviation was 30 degrees and radial deviation was 20 degrees.  
The examiner stated that normal motion was ulnar 45 degrees and 
radial 20 degrees.  Dorsiflexion or extension of the wrist was 
70 degrees and normal flexion of the wrist was 90 degrees.  He 
was able to pronate his forearm normally.  Supination was from 0 
to 60 degrees with normal being 0 to 85 degrees.  Flexion and 
extension of the elbow was normal.  The pertinent clinical 
impression was residuals of Colles' fracture with post-traumatic 
arthritic changes of the left wrist as described above.  The 
examiner noted that a 1998 x-ray showed these changes.

In October 1998 Dr. Pennington reported the veteran continued to 
have increased severity of arthritis of the left wrist and that 
he had at least 50 percent disability of the left wrist.

In February 1999, Russell Allison, M.D., reported he first saw 
the veteran at this time.  On examination the left wrist had 
25 degrees of palmar flexion and 80 degrees of dorsiflexion.  His 
wrist was radially deviated and he had a very prominent ulna.  
His wrist had some collapse and therefore it was shortened in the 
radius as well.  X-rays demonstrated severe degenerative 
arthritis of the wrist and of the CMC joint.  There was dorsal 
angulation of the distal radius and shortening of the distal 
radius with a prominence of the ulna.  He worked as a mechanic 
and Dr. Allison stated this was the veteran's dominant upper 
extremity.  He indicated the veteran would have a weak grip and 
pain with the wrist.  It would be difficult for him to continue 
working as a mechanic with this condition.

The veteran testified at a travel board hearing at the RO in May 
1999.  He maintained a left wrist condition resulted in constant 
pain and had no power in the left hand.  He was unable to pick up 
anything and no had strength of the left hand.  He also 
maintained he was unable to work as a mechanic because of the 
left hand.  Livelihood had been diminished.  He maintained that 
he should receive a disability of at least 40 percent because of 
loss of use of the arm, wrist, and hand.  He acknowledged that he 
had submitted all current private treatment records.  He 
indicated he had some numbness of the left hand and that when he 
wore the brace it did not hurt as much.  He had no grip.

II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim for 
an increased disability rating is well grounded if the claimant 
alleges that a service-connected condition has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran has complained of increased disability as a 
result of his left wrist disorder and therefore he has satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
personal hearings in accordance with his requests.  Private and 
VA medical records are associated with the claims file.  There is 
no indication of additional medical records that the VA failed to 
obtain.  Therefore, VA has satisfied its duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.

The veteran's wrist disorder is currently rated under Diagnostic 
Code 5212 (impairment of radius).  The current 30 percent 
evaluation is the maximum under Diagnostic Code 5212 for the 
minor upper extremity.  The Diagnostic Code requires nonunion in 
the lower half with false movement and with loss of bone 
substance (1 inch or more) and marked deformity for the current 
evaluation.

Diagnostic Code 5213, impairment of supination and pronation, 
provides a maximum evaluation of 30 percent for the minor 
extremity, and that requires loss of (bone fusion) with the hand 
fixed in supination or hyperpronation.  The veteran is able to 
pronate fully on the left, and was limited to 60 degrees in 
supination (a limitation of 20 degrees from the equivalent range 
on the right).  This range of motion shows clearly that the hand 
is not fixed in supination or hyperpronation.

Diagnostic Code 5214 (ankylosis of the wrist) provides for a 
20 percent rating for favorable ankylosis of the minor wrist in 
20 to 30 degrees dorsiflexion.  A 30 percent evaluation 
contemplates ankylosis in any other position except favorable.  A 
40 percent evaluation contemplates unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71(a), Diagnostic Code 5214 (1998).

In evaluating the veteran's service-connected left wrist 
disability, it must be first determined which is the major or 
minor upper extremity.  The Board notes that Dr. Allison, in 
November 1999, reported that the veteran's left wrist was the 
dominant upper extremity.  However, the overwhelming evidence, 
including numerous VA examinations and the testimony of the 
veteran on two occasions establishes that the right upper 
extremity is dominant.  Therefore, in evaluating the left wrist 
disability, it will be considered as involving the minor 
extremity.  Accordingly, the current 30 percent evaluation is the 
maximum under Diagnostic Code 5212 for the minor upper extremity.

Consideration is given to a rating under Diagnostic Code 5214, 
ankylosis of the wrist, in view of the statement by the VA 
examiner on the January 1998 examination that the veteran had 
partial ankylosis, or loss of range of motion.  In order to be 
rated higher than the current 30 percent evaluation, the veteran 
would have to exhibit unfavorable ankylosis, in any degree of 
palmar flexion, or with ulnar or radial deviation, which would 
warrant a 40 percent evaluation for the minor wrist.  The U. S. 
Court of Appeals for Veterans Claims (formerly the U. S. Court of 
Veterans Appeals) (Court) has defined ankylosis as "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  However, on that 
examination, the veteran could dorsiflex the wrist to 43 degrees 
and volar flex to 35 degrees.  He could supinate to 60 degrees 
and pronate to 80 degrees.  In addition, on the VA examination 
October 1998, he could extend the wrist to 30 degrees and flex 
the wrist to 45 degrees.  Ulnar deviation was 30 degrees and 
radial deviation was 20 degrees or normal.  Dorsiflexion of the 
wrist was to 70 degrees and he was able to pronate his forearm 
normally.  This demonstrated movement of the wrist establishes 
that he does not have immobility or fixation of the wrist joint, 
and he does not meet the criterion for evaluation under 
Diagnostic Code 5214, ankylosis of the wrist.  Therefore, the 
criteria for an increased rating for the left wrist disorder 
under this Code have not been met.

Under Diagnostic Code 5215, limitation of motion of the wrist, 
the veteran already receives more than the maximum 10 percent 
provided for limitation of motion for either the major or minor 
extremity, so evaluation under this code would not avail him of a 
greater benefit.  The 10 percent evaluation for limitation of 
motion of the wrist requires dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  Even if a 
separate rating were available for limitation of motion under 
this Diagnostic Code, the veteran had dorsiflexion to 43 degrees 
and palmar (volar) flexion to 35 degrees in January 1998.  This 
range, while indicating less range of motion than he had on the 
right side, does not even approach the rating criteria for a 
rating under Diagnostic Code 5215.

The veteran has contended that he has suffered the loss of use of 
the left hand as a result of the service-connected left wrist 
disorder.  Diagnostic Code 5125 provides for a 60 percent 
schedular rating for loss of use of the minor hand.  Loss of use 
of the hand will be held to exist when no effective function 
remains other than that which would be equally well served by an 
amputation stump with a suitable prosthetic appliance. 38 C.F.R. 
§ 4.71(a) (1998).  The clinical findings of record do not 
disclose evidence of loss of use of the hand.  For example, he 
has pinch, hook, and grasp of the hand, and a VA examiner has 
indicated the veteran may use the left hand to assist the right.  
Also, as reported above, he has extensive range of motion of the 
left wrist.  The evidence does not establish that he has loss of 
use of the left hand.

The Board has considered the application of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In that case, the Court held that, in 
evaluating a service-connected disability involving a joint rated 
on limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The Court 
in DeLuca held that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to obtain a 
medical evaluation and addressed whether pain significantly 
limits functional ability during flare-ups or when the joint was 
used repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to any 
pain, weakened movement, excess fatigability or incoordination.

The VA examiner in January 1998 indicated that the veteran would 
experience pain if his daily activities required forceful use of 
his left hand in pinching, grasping, or hooking, and that he 
would be impaired in activities requiring repetitive pronation 
and supination of the left forearm or flexion and extension of 
the wrist.  The examiner indicated that attempts to extend the 
veteran's range of motion could result in increased pain.  
However, the examiner also indicated that the veteran would still 
be able to use his left hand to assist.

Consideration has been given to another instructive decision of 
the Court, Johnston v. Brown, 10 Vet. App. 80 (1997).  Johnston 
involved a left wrist disorder evaluated 10 percent disabling for 
limitation of motion under Diagnostic Code 5215.  The Court noted 
that, if there were ankylosis of the joint, a higher rating would 
be available under Diagnostic Code 5214.  The Court found that 
since the veteran was receiving the maximum rating under 
Diagnostic Code 5215, the provisions of DeLuca did not 
necessitate consideration of a higher rating.  Applying the 
Johnston rationale to the facts of this case, DeLuca does not 
require a higher rating, because the veteran is already receiving 
the maximum schedular evaluation for the criteria under which he 
is evaluated, and he does not meet the criteria for a higher 
evaluation under any other Diagnostic Code.

In reaching this decision, consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board is sympathetic to the veteran's situation.  However, the 
Board is constrained by applicable law and regulations.  
38 C.F.R. § 20.101(a) (1998).


ORDER

The claim for entitlement to an increased rating for the 
residuals of a Colles' fracture with malunion of the left distal 
radius, currently evaluated as 30 percent, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

